Citation Nr: 0615436	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for gastroesophageal 
reflux disease and hiatal hernia.

3.  Entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

It is unclear whether the veteran's claim is also a request 
for VA outpatient dental treatment on a one-time basis, 
therefore this issue is referred back to the RO for 
appropriate action to include referral to the VA Medical 
Center (VAMC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted on appeal, and it is unclear 
whether the RO has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).  

The duty to assist includes obtaining service medical and 
personnel records, non-VA medical records and Social Security 
Administration (SSA) records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran's service medical records are 
missing and are presumed to have been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), the United States Court of Appeals for the Federal 
Circuit held that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  The RO has made several attempts to locate the 
veteran's service medical records; however, the Board finds 
that further attempts to locate the veteran's service medical 
and personnel records should be made.  Where service medical 
records are presumed destroyed, the VA has a heightened duty 
to assist the claimant in developing the claim, and to 
explain its decision.  Russo v. Brown, 9 Vet. App. 46 (1996); 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  On remand, 
VA should send copies of the veteran's DD Form 214 and his 
completed NA Forms 13055 and 13075 to the NPRC and his 
service department and request that they send any personnel 
or medical records found for the veteran.  The veteran's 
private medical records indicate that he has received 
treatment from Drs. Powers, Winn, Muse, Brown and Bishop.  In 
addition, it appears from the veteran's claims file that he 
is receiving disability benefits from the Social Security 
Administration (SSA).  On remand, the VA should attempt to 
obtain the veteran's SSA records and any missing treatment 
records.

According to the veteran's audiological examinations 
performed since November 1990, he has a hearing loss meeting 
the criteria set forth in 38 C.F.R. § 3.385 (2005).  In an 
October 2003 statement, a private doctor reported that the 
veteran's complaints of hearing loss began in 1954 and that 
the veteran's hearing loss "is thought to have been noise 
induced since its onset was apparently in the year 1954."  
The doctor noted the veteran had been referred to Dr. Lash, 
now deceased, when his hearing loss began.  

The veteran is also currently diagnosed with gastroesophageal 
reflux disease (GERD) and hiatal hernia.  An October 2003 
private doctor's statement reflects that the veteran's GERD 
was diagnosed as early as 1954.  In early 1991, the veteran 
was diagnosed with systemic lupus erythematosus.  After 
receipt of any additional records, the veteran should be 
scheduled for audiological and stomach examinations to obtain 
opinions as to the etiology of any current stomach disorder 
and his hearing loss, including whether such disorders are 
due to active duty or, in the case of his hearing loss, 
manifested within one year after discharge from active duty.  

Accordingly, the case is REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an initial rating and effective 
date, if service connection is granted, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for hearing loss, 
stomach, and dental disorders since his 
discharge from service in March 1953 
through the present.  VA should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, VA should 
ask the veteran to sign release forms for 
Drs. Donna Winn and Leland Brown and Drs. 
Powers, Muse and Bishop, if they treated 
him for any of the claimed disorders.  If 
records are unavailable, please have the 
health care provider so indicate.

3.  The VA should provide copies of the 
veteran's DD Form 214 and NA Forms 13055 
and 13075 to the National Personnel 
Records Center and the veteran's service 
department and request that they send any 
service medical or personnel records 
found for the veteran.  If records are 
unavailable, please have the source so 
indicate.  

4.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA). If records are unavailable, SSA 
should so indicate.

5.  After completion of 1, 2, 3 and 4 
above, VA should schedule the veteran for 
audiological and gastrointestinal 
examinations in order to determine the 
nature and etiology of the veteran's 
bilateral hearing loss and stomach 
disorder(s).  The examiners should take a 
complete history from the veteran and 
review the entire claims file and must 
indicate in the examination reports that 
such was performed.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examination reports should include a 
detailed account of all pathology found 
to be present.  

First, the audiological examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
hearing loss (1) began in, was incurred 
during or was aggravated by active 
military service, to include due to noise 
exposure or acoustical trauma, or his 
participation in boxing while in service; 
(2) was manifested within one year of 
discharge from active military service; 
or (3) is due to intervening post-service 
noise exposure.  

Second, the gastrointestinal examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that any 
current stomach disorder (1) began in, 
was incurred during or was aggravated by 
active military service, to include as a 
result of his participation in boxing 
tournaments while in service; or (2) is 
due to his systemic lupus erythematosus, 
and, after consultation with an auto-
immune specialist, whether his systemic 
lupus erythematosus was manifested within 
one year of service.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiners should state the reason why.

6.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection claims.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

